Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the claimed structure is not clear.  In particular, the claim recites that the external enclosure which comprises the opening is placed within the  insert, but then states that the insert is “joined along a perimeter of the at least one opening”.  It is not clear what is meant by “joined” means, does this mean connected?  If so, it is not clear how this can be when the external enclosure is within the insert.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moretti, U.S. Patent No. 6,263,511.
Moretti discloses a breathable item of clothing.  The structure comprises an outer breathable covering 11 which corresponds to the claimed external enclosure.  The outer covering 11 can have openings 17 in the shoulder region to allow perspiration to exit.
The structure may comprise a padding layer 12 which comprises hydrophilic fibers which absorb moisture which corresponds to the claimed breathable external covering.
The structure may comprise an internal layer directed towards the body of the user 13.  The layer 13 spaces the external covering from the body and creates channels and spaces to allow for the passage of perspiration.  The internal layer 13 forms the spaces with it structure.  The outer covering can be breathable but impervious to water.  See col. 4, lines 11-13.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Moretti, U.S. Patent No. 6,263,511.
Moretti discloses a breathable item of clothing.  The structure comprises an outer breathable covering 11 which corresponds to the claimed external enclosure.  The outer covering 11 can have openings 17 in the shoulder region to allow perspiration to exit.

The structure may comprise an internal layer directed towards the body of the user 13.  The layer 13 spaces the external covering from the body and creates channels and spaces to allow for the passage of perspiration.  The internal layer 13 forms the spaces with it structure.  The outer covering can be breathable but impervious to water.  See col. 4, lines 11-13.  The layer 12 can also be associated with breathable and water proof layers such as layer 21 as shown in figure 5 and layer 213 which comprises a plurality of tubes and is thus water proof and breathable.  See col. 5, lines 65-67.  A water proof breathable membrane 22 can be combined with the outer layer 11. The internal layer can be combined with another layer with holes to allow water vapor access to the interspaces of the spacer layer.  See col. 5, lines 59-64.  The spacer layer 13 can also comprise two outer layers and an internal rigid wavy fabric layer, which corresponds to the claimed three dimensional fabric.  See col. 5, lines 36-41.   In an alternative embodiment, the spacer layer can comprise a pile cloth material.  See col. 5, lines 46-53. The structure can also be formed and positioned as an insert.  See col. 5, lines 3-8.  
Moretti differs from the claimed invention because it does not disclose that the structure is placed in a  breathable insert or that the insert is joined along a perimeter of the at least one opening.  However, it would have been obvious to have employed a breathable insert in order to maintain the comfort properties of the garment and to have connected or joined the insert to those regions within the garment having holes in order to facilitate that transmission of moisture from the insert out of the garment.  

Applicant’s amendment has overcome the 112(b) rejection.
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 
Applicant argues that the hydrophilic fibers of Moretti are not means for external retention of water.  However, hydrophilic fibers retain water because they are hydrophilic rather than hydrophobic.  
Applicant argues that juxtaposition of layers is different than the association thereof, as the latter implies a somehow durable condition.  However, limitations regarding association or juxtaposition are not present in the claims, nor are limitations regarding a particular durability set forth in the claims.
  Moretti teaches the two layers claimed in claim 14 which are present within a garment structure and thus the layers can be considered an insert.  There is nothing in the claims requiring that a separate structure first be formed and then placed in a garment.  Further, claim 14 is a product claim so the burden would be on Applicant to show that any process limitations, (which are not presently in the claims), would result in an unobvious difference between the claimed invention and the prior art product.
With regard to claim 1, since Moretti teaches the claimed layers which form part of a garment and teaches the claimed openings and placing openings to provide ventilation, it 
Applicant argues that it is hindsight to state that the insert would be placed in a breathable insert.  However, Moretti teaches forming the material as an insert, at col. 5, lines 3-8.  The choice of a breathable insert would have been obvious because otherwise the material would not function since it would be sealed.  
Applicant argues that in Moretti the padding layer can be removed while in claim 1 it is mandatory.  However, the fact that Moretti includes embodiments without the padding layer 12 does not negate that the layer is also present in many embodiments.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789